912 F.2d 466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America Plaintiff-Appellee,v.Ronald H. LINKER, Defendant-Appellant.
No. 89-3987.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1990.

Before KEITH, KRUPANSKY and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Defendant-appellant, Richard H. Linker (Linker), appeals from his conviction of two narcotics related counts.  In a conditional plea agreement, Linker pleaded guilty to possession with an intent to distribute marijuana, and to the importation of drug paraphernalia--specifically, approximately 4,000 ceramic marijuana pipes--in violation of 21 U.S.C. Sec. 857.  The district court sentenced Linker to twenty-four months of incarceration and imposed a $10,000 fine.  In the plea agreement, Linker reserved the right to appeal various rulings made by the district court prior to entry of the plea.


2
Upon review of Linker's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that the district court committed no error in its disposition of Linker's various motions and in its imposition of sentence.  Accordingly, the judgment of the district court is AFFIRMED.